DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0375848) (“Zhou”) in view of Chu (US 2020/0006377). 
With regard to claim 1, fig. 9A of Zhou discloses a three-dimensional semiconductor memory device comprising: a cell wafer including a source plate 608, a plurality of first word lines (conductive layer 46 below substrate 608 in fig. 9A) stacked to be spaced apart 32 from one another along a plurality of first vertical channels 58 projecting from a bottom surface (bottom of substrate 608) of the source plate 608 in a vertical direction (vertical direction in fig. 9a), and a plurality of second word lines (46 above 608) stacked to be spaced apart from one another 32 along a plurality of second vertical channels (58 above 608) projecting from a top surface (top of 608) of the source plate 608 in the vertical direction (vertical direction in fig. 9a); and including a first row decoder unit 720 (“bit line decoder circuits”, par [0043]), which transfers an operating voltage to the plurality of first word lines (46 below 608), and including a second row decoder unit 720 (“bit line decoder circuits”, par [0043]), which transfers an operating voltage to the plurality of second word lines (46 above 608). 
Fig. 9A of Zhou does not disclose a first peripheral wafer bonded to a bottom surface of the cell wafer, and a second peripheral wafer bonded to a top surface of the cell wafer, 
However, figure 3 of Zhou disclose a first peripheral wafer 700 bonded to a bottom surface of the cell wafer 900. 
Zhou does not disclose a second peripheral wafer bonded to a top surface of the cell wafer. 
However, figure 1 of Chu discloses a second peripheral wafer (“peripheral circuits used for facilitating the operation of 3D memory device 100, can be formed above memory stack 104”, par [0032]) bonded to a top surface of the cell wafer 100. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou in the logic die as taught in fig. 3 of Zhou in order to decrease the amount of layout area used.  See par [0050] of Zhou. 
It would also have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou above the memory stack as taught in Chu in order to facilitate the operation of the 3D memory in a smaller space and with shorter interconnects.  See par [0032] of Chu. 
With regard to claims 2, 4, 8, and 10, fig. 9A of Zhou discloses the cell wafer further includes a plurality of first bit lines (682 below 608) that are coupled to the plurality of first vertical channels (58 below 608), and a plurality of second bit lines (682 above 608) that are coupled to the plurality of second vertical channels (58 above 608), the first peripheral (720 below 608) further includes a first page buffer circuit unit including a plurality of first page buffers (“data buffer”, par [0043]), which are coupled to the plurality of first bit lines (682 below 608), and the second peripheral (720 above 608) further includes a second page buffer circuit unit including a plurality of second page buffers (“data buffer”, par [0043]), which are coupled to the plurality of second bit lines (682 above 608).
Fig. 9a of Zhou does not disclose a first and second peripheral wafer. 
Fig. 3 of Zhou discloses a first peripheral wafer 700.
Zhou does not disclose a second peripheral wafer.  
However, figure 1 of Chu discloses a second peripheral wafer (“peripheral circuits used for facilitating the operation of 3D memory device 100, can be formed above memory stack 104”, par [0032]).  
   Therefore, it would have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou in the logic die as taught in fig. 3 of Zhou in order to decrease the amount of layout area used.  See par [0050] of Zhou. 
It would also have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou above the memory stack as taught in Chu in order to facilitate the operation of the 3D memory in a smaller space and with shorter interconnects.  See par [0032] of Chu. 
With regard to claims 3 and 9, figure 9a of Zhou discloses a peripheral circuit 720, wherein the peripheral circuit 720 is disposed in a region 720 where the first row decoder unit (“bit line decoders”, par [0043]) and the first page buffer circuit unit (“data buffer”, par [0043]) are not disposed in the first peripheral wafer, and is disposed in a region 720 where the second row decoder unit (“bit line decoders”, par [0043]) and the second page buffer circuit unit (“data buffer”, par [0043]) are not disposed in the second peripheral wafer.
With regard to claims 6 and 12, figure 9a of Zhou discloses a peripheral circuit 720, wherein the peripheral circuit 720 is disposed in a region 720 where the first row decoder unit (“bit line decoders”, par [0043]) are not disposed in the first peripheral wafer, and is disposed in a region 720 where the second row decoder unit (“bit line decoders”, par [0043]) are not disposed in the second peripheral wafer.
With regard to claim 7, figure 9a of Zhou discloses a three-dimensional semiconductor memory device comprising: a cell wafer including a source plate 608, a first memory block 600B including a plurality of first cell strings (46 below 608), which extend in a vertical direction from a bottom surface (bottom of 608) of the source plate 608, and a second memory block 600F including a plurality of second cell strings (46 above 608), which extend in the vertical direction from a top surface of the source plate 608; and including a first row decoder unit 720 (“bit line decoder circuits”, par [0043]), which transfers an operating voltage to the first memory block 600B; and including a second row decoder unit (“bit line decoder circuits”, par [0043]), which transfers an operating voltage to the second memory block 600F, wherein the first memory block 600B and the second memory block 600F are configured to be erased independently of each other.
Fig. 9A of Zhou does not disclose a first peripheral wafer bonded to a bottom surface of the cell wafer, and a second peripheral wafer bonded to a top surface of the cell wafer, 
However, figure 3 of Zhou disclose a first peripheral wafer 700 bonded to a bottom surface of the cell wafer 900. 
Zhou does not disclose a second peripheral wafer bonded to a top surface of the cell wafer. 
However, figure 1 of Chu discloses a second peripheral wafer (“peripheral circuits used for facilitating the operation of 3D memory device 100, can be formed above memory stack 104”, par [0032]) bonded to a top surface of the cell wafer 100. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou in the logic die as taught in fig. 3 of Zhou in order to decrease the amount of layout area used.  See par [0050] of Zhou. 
It would also have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou above the memory stack as taught in Chu in order to facilitate the operation of the 3D memory in a smaller space and with shorter interconnects.  See par [0032] of Chu.
With regard to claim 13, figure 9a of Zhou discloses a three-dimensional semiconductor memory device comprising: a cell wafer including a source plate 608, a first sub memory cell array 600B that is disposed under the source plate 608, and a second sub memory cell array 600F that is disposed on the source plate 608; and including a first logic circuit unit (72 below 608), which transfers an operating voltage to the first sub memory cell array 600B; and including a second logic circuit unit (72 above 608), which transfers an operating voltage to the second sub memory cell array 600F.
Fig. 9A of Zhou does not disclose a first peripheral wafer bonded to a bottom surface of the cell wafer, and a second peripheral wafer bonded to a top surface of the cell wafer, 
However, figure 3 of Zhou disclose a first peripheral wafer 700 bonded to a bottom surface of the cell wafer 900. 
Zhou does not disclose a second peripheral wafer bonded to a top surface of the cell wafer. 
However, figure 1 of Chu discloses a second peripheral wafer (“peripheral circuits used for facilitating the operation of 3D memory device 100, can be formed above memory stack 104”, par [0032]) bonded to a top surface of the cell wafer 100. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou in the logic die as taught in fig. 3 of Zhou in order to decrease the amount of layout area used.  See par [0050] of Zhou. 
It would also have been obvious to one of ordinary skill in the art to form the logic device of fig. 9A of Zhou above the memory stack as taught in Chu in order to facilitate the operation of the 3D memory in a smaller space and with shorter interconnects.  See par [0032] of Chu.
With regard to claim 14, fig. 9a of Zhou discloses a plurality of external coupling pads (698B, 698F) coupled to the first logic circuit unit (72 in 600B) and the second logic circuit unit (72 in 600F), and configured to interface with an external device.
With regard to claims 17 and 19, fig. 9a of Zhou discloses structures in the cell wafer 600F above the top surface of the source plate 608 and structures in the cell wafer 600B below the bottoms surface of the source plate 608 are mirror images of each other.

Allowable Subject Matter
Claims 5, 11, 15-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/4/2022